



Drilling and Development Services for Common Stock Investment Agreement
This Drilling and Development Services for Common Stock Investment Agreement
(this “Agreement”) is entered into as of March 28, 2016, by and among Comstock
Mining Inc., a Nevada corporation (the “Company”), American Mining & Tunneling,
LLC and American Drilling Corp, LLC, each of which is a Nevada limited liability
company (collectively “AMT”).
RECITALS
WHEREAS, the Company has engaged AMT to provide certain drilling services in
connection with the Company’s construction of an underground exploration portal,
mining infrastructure and development and drilling services (the “Services”).
The Company would like to engage AMT for the Services on an ongoing basis for
the development of the Lucerne and Dayton Mine project or other projects
selected by the Company (the “Future Services”). This letter confirms the
agreement between the Company and AMT to deliver up to 9,000,000 shares of the
Company’s common stock, $0.000666 par value, per share (the “Common Stock”), to
AMT for its account to be applied toward the cost of the Future Services on the
terms set forth herein (the “Exchanges”); and
WHEREAS, the Company and AMT estimate that the present value of the 9,000,000
shares of the Common Stock to be delivered pursuant to this Agreement (the
“Exchange Shares”) is equal to $5,000,000.
NOW THEREFORE, in consideration of the mutual promises contained herein and
other good and sufficient consideration, the receipt and adequacy of which is
hereby acknowledged, the Company and AMT hereby agree as follows:
1.    Exchanges.
(a)        Subject to Section 3, settlement of the Exchanges will take place
from time to time, at times that are mutually acceptable to the Company and AMT
(each, a “Settlement Date”).
(b)        On each Settlement Date, the Company will deliver stock certificates
representing the Exchange Shares to an address designated in writing by AMT.
2.        Representations, Warranties and Agreements.    
(a)        AMT. In connection with the transactions contemplated hereby, AMT
hereby represents, warrants, acknowledges and agrees as follows:
(1)        AMT (i) is a limited liability company duly organized and validly
existing under the laws of the jurisdiction in which it is organized, (ii) has
all organizational power and authority necessary to execute, deliver and perform
this Agreement and consummate the transactions contemplated hereby and (iii) has
taken all organizational action necessary to authorize the execution, delivery
and performance of

1

--------------------------------------------------------------------------------




this Agreement and the consummation of the transactions contemplated hereby.
This Agreement has been duly executed and delivered by AMT and is enforceable
against AMT in accordance with its terms. Neither the execution, delivery or
performance of this Agreement nor the consummation of the transactions
contemplated hereby by AMT violates or contravenes or will violate or contravene
any applicable laws, rules or regulations, any of its organizational documents
or any of its material agreements. AMT is not part of any group (as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), that includes any other person, in respect of the Common
Stock.
(2)        AMT (i) is not a record or beneficial owner of 5% or more of the
outstanding shares of Common Stock (excluding the Exchange Shares) or (ii) on
each Settlement Date, will not be a record or beneficial owner of greater than
10% of the outstanding shares of Common Stock (including the Exchange Shares).
AMT is not or, at the Settlement Date, will not be a Related Person (as defined
in Section 6(i) of this Agreement) or an affiliate of the Company.
(3)        AMT has not acted or been engaged to act as the Company’s finder,
broker, solicitor, agent or other person acting in a comparable capacity in
connection with the transactions contemplated hereby. Neither AMT nor anyone
acting on its behalf has engaged or, prior to any Settlement Date, will engage
any finder, broker, solicitor, agent or other person, in a comparable capacity
in connection with the transactions contemplated hereby. Neither AMT nor anyone
acting on its behalf has received or will receive any commission or remuneration
directly or indirectly in connection with or in order to solicit or facilitate
each Exchange. There are no contracts, agreements or understandings that would
give rise to a valid claim against the Company or AMT for a commission, finder’s
fee or other like payment in connection with the transactions contemplated
hereby.
(4)        AMT understands that the Exchange Shares have not been registered
under the Securities Act of 1933, as amended (the “Securities Act”) and,
accordingly, the Exchange Shares may not be resold, pledged or otherwise
transferred without registration under the Securities Act or an exemption
therefrom (including, without limitation, transactions meeting the requirements
of Rule 144 under the Securities Act) and in accordance with any applicable
securities laws of any State of the United States or any other applicable
jurisdiction.
(5)        AMT is an “accredited investor” within the meaning of Rule 501(a)
under the Securities Act. AMT has sufficient experience in business, financial
and investment matters to be able to evaluate the risks involved in the
acquisition of the Exchange Shares and to make an informed investment decision
with respect to such acquisition and the Exchanges. AMT acknowledges that the
Company has not made and will not make any representation regarding the value of
the Exchange Shares.
(6)        AMT has (i) reviewed a copy of the Company’s most recent annual
report on Form 10-K, quarterly reports on Form 10-Q, proxy statement on Schedule
14A and current reports on Form 8-K, all as filed or furnished to the U.S.
Securities and Exchange Commission (including, without limitation, the
disclosures

2
 

--------------------------------------------------------------------------------




regarding risk factors and forward-looking statements contained therein), (ii)
had such opportunity as it has deemed adequate to obtain from representatives of
the Company such information as is necessary to permit AMT to evaluate the
merits and risks of the transactions contemplated hereby and (iii) had full
opportunity to consult with legal, tax and other advisors as it has deemed
necessary in connection with the transactions contemplated hereby. AMT
acknowledges that it has not been provided by the Company with any material
nonpublic information, including any information updating the Company’s earnings
guidance or business outlook since the Company’s most recent relevant public
disclosure.
(7)        AMT acknowledges that it is aware, through the Company’s public
disclosure, that (i) the Company has minimal production history and limited
capital resources and (ii) the Company may from time to time and at any time
issue additional shares of Common Stock.
(8)     AMT acknowledges and agrees that it is acquiring the Exchange Shares as
principal for its own account, for investment purposes only, and not with a view
to, or for, distribution thereof.
(9)     AMT hereby agrees not to sell the Exchange Shares on or prior to the
date that is six months and one day from the applicable Settlement Date. AMT
hereby agrees not to sell the Exchange Shares at a per share price of less than
$0.56.
(10)     AMT and the Company will enter into AMT’s Standard Services Agreement,
in connection with AMT providing the Future Services; provided, that such
Standard Services Agreement will be modified to permit the payment of invoices
in accordance with this Agreement. The commercial terms, conditions, limitations
and requirements of AMT’s engagement (including AMT’s right to terminate the
Future Services) will be governed by AMT’s Standard Services Agreements and
supplemental engagement letters that are executed and delivered by the Company
and AMT. AMT hereby agrees to deliver an invoice to the Company with a notation
by AMT indicating that such invoices have been paid full with respect to the
Future Services (as such Future Services are performed and invoiced) and the
number of Exchange Shares deemed to have paid such invoice (determined by the
value of each Exchange Share mutually agreed upon by the Company and AMT in each
engagement letter). If the Company terminates its engagement of AMT for the
Future Services (in accordance with AMT’s Standard Services Agreement or any
supplemental engagement letter thereto) or this Agreement is terminated, AMT
hereby agrees to promptly return any Exchange Shares to the Company for no
consideration.
(b)        Company. In connection with the transactions contemplated hereby, the
Company hereby represents, warrants, acknowledges and agrees as follows:
(1)        The Company (i) is a corporation duly organized and validly existing
under the laws of Nevada, (ii) has all organizational power and authority
necessary to execute, deliver and perform this Agreement and consummate the
transactions contemplated hereby and (iii) has taken all organizational action
necessary to authorize the execution, delivery and performance of this Agreement
and the consummation of the

3
 

--------------------------------------------------------------------------------




transactions contemplated hereby. This Agreement has been duly executed and
delivered by the Company and is enforceable against it in accordance with its
terms. Neither the execution, delivery or performance of this Agreement nor the
consummation of the transactions contemplated hereby by the Company violates or
contravenes or will violate or contravene any applicable laws, rules or
regulations, any of its organizational documents or any of its material
agreements.
(2)        The Company acknowledges that the Exchange Shares have not been
registered under the Securities Act and, accordingly, the Exchange Shares will
be restricted securities within the meaning of the Securities Act and will not
be freely transferable by AMT. Any certificates representing the Exchange Shares
will bear a restrictive legend under the Securities Act.
(3)        Upon consummation of each Exchange, the Exchange Shares will be (i)
duly authorized, validly issued, fully paid and nonassessable and (ii) duly
listed on the NYSE MKT LLC, subject to official notice of issuance.
(4)        Except as otherwise publicly disclosed, there has been no material
change in the number of authorized, issued or reserved shares of Common Stock,
or shares of Common Stock held in treasury, since the date of the Company’s most
recently filed periodic report under the Exchange Act.
(5)         The Company is current in its reporting obligations under the
Exchange Act.
3.        Closing Conditions. The obligations of the Company to issue the
Exchange Shares and AMT obligations to accept the Exchange Shares hereunder
shall be subject to each of the following conditions being satisfied as of each
Settlement Date:
(a)     The Company shall have filed with the NYSE MKT LLC a supplemental
listing application relating to the Exchange Shares that shall have been
approved by NYSE MKT LLC;
(b)     The representations and warranties of the Company and AMT set forth in
this Agreement shall be true and correct as of such Settlement Date; and
(c)     All of the terms, covenants, agreements and conditions of this Agreement
to be complied with, performed or satisfied by the Company and AMT on or before
such Settlement Date shall have been duly complied with, performed or satisfied
on or before such Settlement Date.
4.        Termination. Each of the Company and AMT shall have the unilateral
right to terminate this Agreement at any time by giving written notice to that
effect to the other party. In the event of a termination of this Agreement
pursuant to this Section 4, such termination shall not relieve any party of any
liability for such breach hereunder or be deemed to constitute a waiver of any
right or remedy for such breach.

4
 

--------------------------------------------------------------------------------




5.        Governing Law. The validity, interpretation, performance and
enforcement of this Agreement shall be governed by the laws of the State of New
York (without giving effect to the laws, rules or principles of the State of New
York regarding conflicts of laws). Each party agrees that any proceeding arising
out of or relating to this Agreement or the breach or threatened breach hereof
shall be commenced and prosecuted in a court in the State of New York. Each
party consents and submits to the non‑exclusive personal jurisdiction of any
court in the State of New York in respect of any such proceeding. Each party
consents to service of process upon it with respect to any such proceeding by
registered mail, return receipt requested, and by any other means permitted by
applicable laws and rules. Each party waives any objection that it may now or
hereafter have to the laying of venue of any such proceeding in any court in the
State of New York and any claim that it may now or hereafter have that any such
proceeding in any court in the State of New York has been brought in an
inconvenient forum. Each party waives trial by jury in any such proceeding.
6.        Miscellaneous.
(a)        Expenses. Except as otherwise provided in this Agreement and
regardless of whether the transactions contemplated hereby are completed, each
party agrees to pay all expenses, fees and costs (including legal, accounting
and consulting expenses) incurred by it in connection with the transactions
contemplated hereby.
(b)        Notices. All notices or other communications required or permitted to
be given pursuant to this Agreement shall be given by written notice, shall be
transmitted by (1) personal delivery, (2) registered or certified mail, return
receipt requested, postage prepaid, (3) overnight mail by an internationally
recognized courier service or (4) by facsimile (followed by registered or
certified mail) or other electronic means (including by email with a
confirmatory receipt) and shall be addressed to the party at the address set
forth in this Agreement and to the attention of the individual who is the
signatory hereto.
(c)        Amendments. Any amendment to this Agreement must be set forth in a
written instrument which is executed and delivered by or on behalf of each party
by an officer of, or authorized representative for, such party. Such amendment
shall be effective only to the extent specifically set forth in such written
instrument.
(d)        No Waivers. No waiver of any provision hereof shall be binding upon a
party unless such waiver is expressly set forth in a written instrument which is
executed and delivered by or on behalf of the waiving party by an officer of, or
authorized representative for, such party. Such waiver shall be effective only
to the extent specifically set forth in such written instrument. Neither the
exercise (from time to time and at any time) of, nor the delay or failure (at
any time or for any period of time) to exercise, any right or remedy shall
constitute a waiver of the right to exercise, or impair, limit or restrict the
exercise of, such right or remedy or any other right or remedy at any time and
from time to time thereafter. No waiver of any right or remedy shall be deemed
to be a waiver of any other right or remedy or shall, except to the extent so
waived, impair, limit or restrict the exercise of such right or remedy.

5
 

--------------------------------------------------------------------------------




(e)        Entire Agreement. This Agreement, together with any engagement letter
duly authorized, executed and delivered by the Company and AMT relating to the
provision of the Future Services (including specific drilling objectives and/or
development program parameters, the scope and costs of the Future Services, the
number of Exchange Shares to be delivered, performance milestones and minimum
sales price per Exchange Share or other restrictions on AMT) constitute the
entire agreement among the parties concerning the subject matter hereof and
supersedes any and all prior representations, understandings and agreements
between or among the parties concerning such subject matter.
(f)        Assignment. No party shall assign this Agreement without prior
written consent of the other party.
(g)        Headings; Counterparts; Facsimile Signatures. The headings set forth
herein have been inserted for convenience of reference only, shall not be
considered a part hereof and shall not limit, modify or affect in any way the
meaning or interpretation hereof. This Agreement may be signed in any number of
counterparts, each of which (when executed and delivered) shall constitute an
original instrument, but all of which together shall constitute one and the same
instrument. This Agreement shall become effective and be deemed to have been
executed and delivered by the parties at such time as counterparts shall have
been executed and delivered by all the parties, regardless of whether all of the
parties have executed the same counterpart. It shall not be necessary when
making proof of this Agreement to account for any counterparts other than a
sufficient number of counterparts which, when taken together, contain signatures
of all of the parties. A facsimile transmission of this Agreement bearing a
signature on behalf of a party shall be legal and binding on such party.
(h)        Severability. If any provision hereof shall hereafter be held to be
invalid, unenforceable or illegal, in whole or in part, in any jurisdiction
under any circumstances for any reason, (1) such provision shall be reformed to
the minimum extent necessary to cause such provision to be valid, enforceable
and legal while preserving the intent of the parties as expressed in, and the
benefits to the parties provided by such provision, or (2) if such provision
cannot be so reformed, such provision shall be severed from this Agreement and
an equitable adjustment shall be made to this Agreement (including addition of
necessary further provisions to this Agreement) so as to give effect to the
intent as so expressed and the benefits so provided. Such holding shall not
affect or impair the validity, enforceability or legality of such provision in
any other jurisdiction or under any other circumstances. Neither such holding
nor such reformation nor severance shall affect or impair the legality, validity
or enforceability of any other provision hereof.
(i)        Definitions. For purposes of this Agreement, “beneficial ownership”
and correlative terms shall have the same meaning as under both Sections 13 and
16 of the Exchange Act and the General Rules and Regulations under the Exchange
Act, “Related Person” shall have the same meaning as under Item 404 of
Regulation S-K, and “affiliate” and “controlling person” shall have the same
meanings as under the Securities Act.

6
 

--------------------------------------------------------------------------------




(j)        Further Assurances. Each party will perform any and all acts and
execute any and all documents as may be necessary and proper under the
circumstances in order to accomplish the intents and purposes of this Agreement.

7
 

--------------------------------------------------------------------------------




If this letter correctly sets forth our agreement, please so confirm by signing
this letter in the space provided below whereupon this letter shall become a
binding and enforceable agreement.
Very truly yours,
AMERICAN MINING & TUNNELING, LLC
By:    _/s/ Steve Elloway______________
        Name: Steve Elloway
Title: President, Chief Executive Officer




AMERICAN DRILLING CORP, LLC
By:    _/s/ Steve Elloway______________
        Name: Steve Elloway
Title: President, Chief Executive Officer


Address for Notices:
5340 Grass Valley Rd
Winnemucca, Nevada 89445




AGREED AND ACCEPTED:


COMSTOCK MINING INC.

By:    ___/s/ Corrado F. DeGasperis___________
    Name:     Corrado F. DeGasperis
Title:     President, Chief Executive Officer
    & Director


Address for Notices:
P.O. Box 1118
1200 American Flat Road
Virginia City, Nevada 89440

8
 